Citation Nr: 1123504	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-12 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during non-VA ambulance transport on June 9, 2009.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel










INTRODUCTION

The Veteran served on active duty from January 1982 to July 1982, and from September 1992 to October 1995. 
 
This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2009 determination of the North Florida/South Georgia Veterans Health System.  


FINDINGS OF FACT

1.  The Veteran was transported by ambulance to Leesburg Regional Medical Center on June 9, 2009, for treatment of an emergency situation.

2.  VA payment or reimbursement was authorized for the Veteran's June 9-10, 2009, emergency treatment at the Leesburg Regional Medical Center. 

3.  The Veteran is financially liable to Lake-Sumter Emergency Medical Services and has no coverage under a health plan contract for reimbursement or payment of his emergency transportation.


CONCLUSION OF LAW

The criteria for reimbursement or payment of unauthorized medical expenses incurred during non-VA ambulance transport on June 9, 2009, have been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 17.1003 (2010).



(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   VCAA

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, in this decision, the Board grants reimbursement of unauthorized medical expenses the Veteran incurred during non-VA ambulance transport on June 9, 2009 to Leesburg Regional Medical Center and this award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with its "duty to notify" and "duty to assist" obligations, to include requesting records from the Leesburg Regional Medical Center, is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

II.  Reimbursement of Medical Expenses

The Veteran is seeking entitlement to payment or reimbursement from VA concerning unauthorized medical expenses incurred during non-VA ambulance transport on June 9, 2009. 

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725.  As there is no indication from the record, nor has the Veteran alleged, that he has a total disability or that his treatment was for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability or for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program, he is not eligible for benefits under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.47(i).

In this regard, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected conditions in non VA facilities.

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.1000-1008 (2010).

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment for nonservice-connected disabilities in non-VA facilities is made only if all of the following criteria are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (as discussed above, 38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); 38 C.F.R. § 17.1002 (2010).

The above-listed criteria are conjunctive, not disjunctive; all criteria must be met. Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met).

The Board notes that the provisions of 38 U.S.C.A. § 1725 reflect a legislative change in that statute, effective October 10, 2008.  See the Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 (2008).  Further, on February 1, 2010, the President signed into law the Veterans' Emergency Care Fairness Act of 2009, Pub. L. 111- 137, 123 Stat. 3495 (2010).  The new law removes and amends provisions in the prior version of 38 U.S.C.A. § 1725 that prohibited payment or reimbursement of emergency medical expenses on behalf of veterans who had insurance, and allows for payment or reimbursement of expenses incurred before the date of the law's enactment under appropriate circumstances. Id.  These provisions appear to have some potential retroactive application to claims filed before that date.  Id.

The provisions of 38 C.F.R. § 17.1003 (2010) clarify that:

Notwithstanding the provisions of § 17.1002, payment or reimbursement under 38 U.S.C. 1725 for ambulance services, including air ambulance services, may be made for transporting a veteran to a facility only if the following conditions are met:

(a) Payment or reimbursement is authorized under 38 U.S.C. 1725 for emergency treatment provided at such facility (or payment or reimbursement could have been authorized under 38 U.S.C. 1725 for emergency treatment if death had not occurred before emergency treatment could be provided);

(b) The veteran is financially liable to the provider of the emergency transportation; 

(c) The veteran has no coverage under a health-plan contract for reimbursement or payment, in whole or in part, for the emergency transportation or any emergency treatment authorized under 38 U.S.C. 1728 (this condition is not met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract); and

(d) If the condition for which the emergency transportation was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such transportation; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider.

The Board has considered an October 2009 determination by a VA physician that the Veteran's ambulance transport was not justified.  Nevertheless, because the Veteran meets all the provisions of 38 C.F.R. § 17.1003, as will be described in detail below, payment or reimbursement of unauthorized medical expenses incurred during non-VA ambulance transport on June 9, 2009 is warranted. 

Documentation from the Lake-Sumter Emergency Medical Services, dated June 9, 2009, indicates that the Veteran was transported to Leesburg Regional Medical Center.  

The Board initially notes that in October 2009, the VA Chief Medical Officer (CMO) approved VA payment or reimbursement of unauthorized emergency room expenses associated with the Veteran's emergency treatment at Leesburg Regional Medical Center between June 9-10, 2009.  As such, the Board concedes that the Veteran meets the provisions of 38 C.F.R. § 17.1003(a).

A September 2009 statement, signed by an insurance specialist, indicates that the Veteran is personally liable for payment of non-VA emergency medical expenses incurred.  Moreover, the Veteran indicated in his October 2009 notice of disagreement that he has no health insurance other than his Veteran's benefits.  He indicated that he is incapable of self-pay of this medical bill as he was unemployed.  Therefore, the provisions of 38 C.F.R. § 17.1003(b) have been met.  38 C.F.R. § 17.1003(c) is not applicable as the Veteran is not entitled to reimbursement or payment under 38 U.S.C.A. § 1728.  Moreover, there is no indication that the condition for which the emergency transportation was furnished was caused by an accident or work-related injury.  As such, the provisions of 38 C.F.R. § 17.1003(d) are not for application. 

As the VA approved the reimbursement/payment of the medical expenses associated with the Veteran's treatment at the Leesburg Regional Medical Center from June 9-10, 2009, the Board concedes that he was treated for an emergent condition pursuant to the provisions of 38 U.S.C.A. § 1725.  The evidence reflects that he has no relevant insurance coverage and is personally liable for payment of the ambulance expenses.  Under the provisions of 38 C.F.R. § 17.1003, the Board concludes that payment or reimbursement of unauthorized medical expenses incurred for emergency transportation to the Leesburg Regional Medical Center on June 9, 2009, is warranted.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred for emergency transportation to the Leesburg Regional Medical Center on June 9, 2009, is granted, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


